DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed August 22, 2022 has been entered. Claims 1-27 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed May 23, 2022. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morito et al (US 20170092424 and hereinafter Morito ‘424).
	In regards to claim 1, Morito '424 discloses a multilayer ceramic capacitor comprising: a ceramic body (body including length SL x height MT + GT23 x width MW as seen in FIGs. 11 & 12) including a dielectric layer (described in [0041]), the ceramic body having first and second surfaces opposing each other (rightward surface of margin 32 and leftward surface of margin 31 as seen in FIG. 12), third and fourth surfaces opposing each other (leftward and rightward surfaces of body as seen in FIG. 11) and connecting the first and second surfaces (seen in FIGs. 11 & 12), and fifth and sixth surfaces (downward surfaces of portions 21 & 23, respectively) opposing each other and connected to the first to fourth surfaces (seen in FIGs. 11 & 12);
	a plurality of internal electrodes (141 & 142 - FIG. 11; [0044]) disposed inside the ceramic body to overlap each other in a stacking direction with the dielectric layer interposed therebetween (seen in FIG. 11 and described in [0041]), and each exposed to the first and second surfaces and to one of the third and fourth surfaces (seen in FIGs. 11 & 12); and  
	a first side margin portion and a second side margin portion (portions of 110 defined by leftward and rightward thicknesses GW, respectively, within thicknesses GT1, MT & GT23, as seen in FIG. 12) disposed on sides of the plurality of internal electrodes exposed to the first and second surfaces (seen in FIG. 12),
	wherein the ceramic body includes an active portion (portion including length SL x height MT + GT23 x width MW as seen in FIGs. 11 & 12) including the plurality of internal electrodes disposed to overlap each other with the dielectric layer interposed therebetween to form capacitance (seen in FIGs. 11 & 12), an upper cover portion (portion of 110 defined by thickness GT1 within thickness MW as seen in FIG. 12; [0051]) disposed above the active portion (seen in FIGs. 11 & 12), and a lower cover portion (24 - FIG. 12; [0104]) disposed below the active portion (seen in FIGs. 11 & 12), 
	the first and second side margin portions have a dielectric composition different from a dielectric composition of the upper cover portion or the lower cover portion (described in [0105]), and 
	at least one of the first side margin portion or the second side margin portion is disposed on the lower cover portion in the stacking direction (seen in FIG. 12).

	In regards to claim 2, Morito '424 further discloses wherein the upper cover portion and the lower cover portion have different dielectric compositions (described in [0114]).

	In regards to claim 3, Morito '424 further discloses wherein the dielectric layer of the active portion and the upper cover portion or the lower cover portion have different dielectric compositions (described in [0114]).

	In regards to claim 4, Morito '424 further discloses wherein in a side surface of the multilayer ceramic capacitor (surface of 32 parallel to rightward surface of 32 and extending the height H of 110 as seen in FIG. 12) parallel to the first surface (seen in FIG. 12), a first part of the side surface adjacent to one of the fifth and sixth surfaces of the ceramic body (part of side surface in portion 24 adjacent to upward surface of portion 24 as seen in FIG. 12) has a dielectric composition different from a second part of the side surface formed by the first or second side margin portion (part of side surface adjacent to electrodes 140 & 141 as seen in FIG. 12) (described in [0114], [0108] & [0110], noting a first ceramic slurry used to form mother sheets, which forms all portions of 110 excluding portion 24, and further noting portion 24 may have a composition different from all other portions of 110).

	In regards to claim 23, Morito '424 discloses a multilayer ceramic capacitor comprising: a ceramic body (body including length SL x height MT + GT23 x width MW as seen in FIGs. 11 & 12) having first and second internal electrodes (141 & 142 - FIG. 11; [0044]) that are alternately stacked with dielectric layers therebetween (seen in FIGs. 11 & 12 and described in [0041]), wherein the first and second internal electrodes are both exposed to opposing first and second surfaces (rightward surface of margin 32 and leftward surface of margin 31 as seen in FIG. 12) of the ceramic body (seen in FIG. 12); 
	upper and lower cover portions (portion of 110 defined by thickness GT1 within thickness MW and lower cover portion 24, respectively, as seen in FIG. 12; [0051] & [0104]) respectively disposed above and below the ceramic body in a stacking direction of the first and second internal electrodes (seen in FIG. 12); and 
	first and second side margin portions respectively disposed on the opposing first and second surfaces of the ceramic body (seen in FIG. 12), 
	wherein the first and second side margin portions have a different magnesium (Mg) content than one of the upper or lower cover portions (described in [0114], [0108] & [0110], noting a first ceramic slurry used to form mother sheets, which forms all portions of 110 excluding portion 24, and further noting portion 24 may have a composition of Mg different from all other portions of 110), and 
	at least one of the first side margin portion or the second side margin portion is disposed on the lower cover portion in the stacking direction (seen in FIG. 12).

	In regards to claim 25, Morito '424 further discloses wherein the first and second side margin portions have a same dielectric composition and Mg content than another one of the upper or lower cover portions (described in [0108] & [0110], noting a first ceramic slurry used to form mother sheets, which forms all portions of 110 excluding portion 24).

Claims 1, 5, 23-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inomata et al (US 20190035554 and hereinafter Inomata ‘554).
	In regards to claim 1, Inomata '554 discloses a multilayer ceramic capacitor comprising: a ceramic body (10 - FIG. 1; [0017]) including a dielectric layer (11 - FIG. 1; [0018]), the ceramic body having first and second surfaces (rightward surface of leftward margin 16 and leftward surface of rightward margin 16 as seen in FIG. 3) opposing each other (seen in FIGs. 1-3), third and fourth surfaces (leftward and rightward surfaces of body as seen in FIG. 2) opposing each other and connecting the first and second surfaces (seen in FIGs. 1-3), and fifth and sixth surfaces (upward and downward surfaces of body as seen in FIG. 2) opposing each other and connected to the first to fourth surfaces (seen in FIGs. 1-3); 
	a plurality of internal electrodes (12 - FIG. 2; [0018]) disposed inside the ceramic body to overlap each other in a stacking direction with the dielectric layer interposed therebetween (seen in FIG. 2), and each exposed to the first and second surfaces and to one of the third and fourth surfaces (seen in FIGs. 2 & 3); and 
	a first side margin portion and a second side margin portion (16 - FIG. 3; [0023]) disposed on sides of the plurality of internal electrodes exposed to the first and second surfaces (seen in FIG. 3), 
	wherein the ceramic body includes an active portion (14 - FIGs. 2 & 3; [0021]) including the plurality of internal electrodes disposed to overlap each other with the dielectric layer interposed therebetween to form capacitance (seen in FIG. 2), an upper cover portion (upward 13 - FIGs. 2 & 3; [0018]) disposed above the active portion (seen in FIG. 2), and a lower cover portion (downward 13 - FIGs. 2 & 3; [0018]) disposed below the active portion (seen in FIG. 2),
	the first and second side margin portions have a dielectric composition different from a dielectric composition of the upper cover portion or the lower cover portion (described in [0045], [0034] & [0018], noting that a composition having a tendency toward grain growth in the region corresponding to side margin portion 16 may be coated, and further noting that there may be a case where one of Mg and Mn is not included in the dielectric layer 11, and a main component of the cover layer is the same as that of the dielectric layer 11), and at least one of the first side margin portion or the second side margin portion is disposed on the lower cover portion in the stacking direction (seen in FIG. 3).

	In regards to claim 5, Inomata '554 discloses wherein a content of magnesium (Mg) included in the first and second side margin portions is greater than a content of magnesium (Mg) included in the upper cover portion or the lower cover portion (described in [0045], [0034] & [0018], noting that a composition having a total concentration of Mg and Mn being 0.3 atm % or less in the region corresponding to the side margin portion 16 may be coated, and further noting that there may be a case where one of Mg and Mn is not included in the dielectric layer 11, and a main component of the cover layer is the same as that of the dielectric layer 11).

	In regards to claim 23, Inomata '554 discloses a multilayer ceramic capacitor comprising: a ceramic body (10 - FIG. 1; [0017]) having first and second internal electrodes (12 - FIG. 2; [0018]) that are alternately stacked with dielectric layers therebetween (11 - FIG. 1; [0018]) (seen in FIG. 2), wherein the first and second internal electrodes are both exposed to opposing first and second surfaces (rightward surface of leftward margin 16 and leftward surface of rightward margin 16 as seen in FIG. 3) of the ceramic body (seen in FIG. 3); 
	upper and lower cover portions (13 - FIGs. 2 & 3; [0018]) respectively disposed above and below the ceramic body in a stacking direction of the first and second internal electrodes (seen in FIGs. 2 & 3); and 
	first and second side margin portions (16 - FIG. 3; [0023]) respectively disposed on the opposing first and second surfaces of the ceramic body (seen in FIG. 3), 
	wherein the first and second side margin portions have a different magnesium (Mg) content than one of the upper or lower cover portions (described in [0045], [0034] & [0018], noting that a composition having a tendency toward grain growth in the region corresponding to side margin portion 16 may be coated, and further noting that there may be a case where one of Mg and Mn is not included in the dielectric layer 11, and a main component of the cover layer is the same as that of the dielectric layer 11), and 
	at least one of the first side margin portion or the second side margin portion is disposed on the lower cover portion in the stacking direction (seen in FIG. 3).

	In regards to claim 24, Inomata '554 further discloses wherein the first and second side margin portions have a higher magnesium (Mg) content than the one of the upper or lower cover portions (described in [0045], [0034] & [0018], noting that a composition having a total concentration of Mg and Mn being 0.3 atm % or less in the region corresponding to the side margin portion 16 may be coated, and further noting that there may be a case where one of Mg and Mn is not included in the dielectric layer 11, and a main component of the cover layer is the same as that of the dielectric layer 11).

	In regards to claim 26, Inomata '554 further discloses wherein the one of the upper or lower cover portions has a same dielectric composition as the dielectric layers of the ceramic body (described in [0018], noting a main component of the cover layer is the same as that of the dielectric layer 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 17-19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Morito ‘424 in view of Mizuno (US 20170278635 and hereinafter Mizuno ‘635).
	In regards to claim 7, Morito '424 fails to explicitly disclose wherein a content of magnesium (Mg) included in the upper cover portion or the lower cover portion is greater than a content of magnesium (Mg) included in the dielectric layer of the active portion.
	Mizuno '635 discloses wherein a content of magnesium (Mg) included in the upper cover portion (CEa as seen in FIGs. 7A & 7B and described in [0046] & [0047] as the other height-direction margin) or the lower cover portion is greater than a content of magnesium (Mg) included in the dielectric layer (described in [0028]) of the active portion (111 - FIG. 3; [0028]) (see FIGs. 7A & 7B and [0044]-[0048], noting that a first ceramic slurry is used to produce second sheets which are then used to form the capacitive element and further noting that a second slurry, constituted by the first ceramic slurry and MgO, is used to produce fourth sheets which are then used to form layer CEa).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic capacitor of Morito '424, such that a content of magnesium (Mg) included in the upper cover portion or the lower cover portion is greater than a content of magnesium (Mg) included in the dielectric layer of the active portion, as taught by Mizuno '635, in order to lower the conductivity of external electrode layers where contacting the upper cover portion ([0051])

	In regards to claim 17, Morito '424 discloses a multilayer ceramic capacitor comprising: a ceramic body (body including length SL x height MT + GT23 x width MW as seen in FIGs. 11 & 12) including a dielectric layer (described in [0041]) having first and second internal electrodes (141 & 142 - FIG. 11; [0044]) that are alternately stacked with dielectric layers therebetween (seen in FIGs. 11 & 12 and described in [0041]), wherein the first and second internal electrodes are both exposed to opposing first and second surfaces (rightward surface of margin 32 and leftward surface of margin 31 as seen in FIG. 12) of the ceramic body (seen in FIG. 12); 
	upper and lower cover portions (portion of 110 defined by thickness GT1 within thickness MW and lower cover portion 24, respectively, as seen in FIG. 12; [0051] & [0104]) respectively disposed above and below the ceramic body in a stacking direction of the first and second internal electrodes (seen in FIGs. 11 & 12); and 
	first and second side margin portions (portions of 110 defined by leftward and rightward thicknesses GW, respectively, within thicknesses GT1, MT & GT23, as seen in FIG. 12) respectively disposed on the opposing first and second surfaces of the ceramic body (seen in FIG. 12), 
	wherein the upper cover portion has a different dielectric composition than the lower cover portion (described in [0114]), and 
	at least one of the first side margin portion or the second side margin portion is disposed on the lower cover portion in the stacking direction (seen in FIG. 12). Morito '424 fails to explicitly disclose at least one of the first side margin portion or the second side margin portion has a different dielectric composition than the dielectric layers of the ceramic body.
	Mizuno '635 discloses at least one of the first side margin portion (112 - FIG. 3; [0030]) or the second side margin portion (113 - FIG. 3; [0031]) has a different dielectric composition than the dielectric layers (described in [0028]) of the ceramic body (110 - FIG. 4; [0026]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic capacitor of Morito '424, such that at least one of the first side margin or the second side margin portion has a different dielectric composition than the dielectric layers of the ceramic body, as taught by Mizuno '635, in order to lower the conductivity of external electrode layers where contacting the first side margin portion or the second side margin portion ([0051]).

	In regards to claim 18, modified Morito '424 further discloses wherein one of the upper or lower cover portions has a same dielectric composition as the dielectric layers of the ceramic body (described in Morito '424: [0108] & [0110], noting a first ceramic slurry used to form mother sheets, which forms all portions of 110 excluding portion 24).

	In regards to claim 19, modified Morito '424 further discloses wherein the upper cover portion has a different content of Magnesium (Mg) than the lower cover portion (described in Morito '424: [0114]).

	In regards to claim 27, Morito '424 fails to disclose wherein the first and second side margin portions and another one of the upper or lower cover portions have a content of Magnesium (Mg) of 10 mols or more and 30 mols or less with respect to 100 mols of titanium (Ti) included therein.
	Mizuno '635 discloses wherein the first and second side margin portions (112 & 113 - FIG. 3; [0030] & [0031]) and another one of the upper or lower cover portions (upper cover portion CEa as seen in FIGs. 7A & 7B and described in [0046] & [0047] as the other height-direction margin) have a content of Magnesium (Mg) of 10 mols or more and 30 mols or less with respect to 100 mols of titanium (Ti) included therein (described in [0044], noting that atomic percent of MgO appears to be referring to molar percent of MgO; see also [0030] & [0031], noting that barium titanate, i.e. BaTiO3, may be a primary component).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic capacitor of Morito '424, such that the first and second side margin portions and another one of the upper or lower cover portions have a content of Magnesium (Mg) of 10 mols or more and 30 mols or less with respect to 100 mols of titanium (Ti) included therein, as taught by Mizuno '635, in order to lower the conductivity of external electrode layers where contacting the first side margin portion, the second side margin portion, and the upper cover portion ([0051]).

Allowable Subject Matter
Claims 6 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	In regards to claim 6, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of the first and second side margin portions have a dielectric composition different from a dielectric composition of the upper cover portion or the lower cover portion, and at least one of the first side margin portion or the second side margin portion is disposed on the lower cover portion in the stacking direction, wherein a content of magnesium (Mg) included in the upper cover portion is greater than a content of magnesium (Mg) included in the lower cover portion.

	In regards to claims 20-22, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of at least one of the first side margin portion or the second side margin portion has a different dielectric composition than the dielectric layers of the ceramic body, and at least one of the first side margin portion or the second side margin portion is disposed on the lower cover portion in the stacking direction, wherein one of the upper or lower cover portions has a same dielectric composition as the first and second side margin portions, and the one of the upper or lower cover portions has a higher content of Magnesium (Mg) than another one of the upper or lower cover portions.
	
Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. With respect to Morito ‘424 and Mizuno ‘635, and in response to Applicant’s argument that the cited prior art does not disclose or suggest each and every limitation in the particular combinations embodied by claims 1, 17 and 23 and that neither Mizuno ‘635 nor Morita ‘424 provides any objective rationale or motivation for the relative arrangement of the side margin and cover portions let alone in combination with the relative dielectric compositions embodied in claims 1, 17, and 23, it is noted that the limitations of claims 1 and 23 are disclosed by Morito ‘424, and the limitations of claim 17 are disclosed by Morito ‘424 as modified by Mizuno ‘635, as shown in the rejections of claims 1, 17 and 23 above.
MPEP 2131 notes that "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).
In the instant case, Morito ‘424 discloses all the claimed limitations of claims 1 and 23 as outlined in the rejections above.
Furthermore, MPEP 2143.02 notes that “Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)”.
In the instant case and as outlined in the rejection of claim 17 above, Morito ‘424 discloses all the claimed limitations of claim 17 with the exception of the limitation “at least one of the first side margin portion or the second side margin portion has a different dielectric composition than the dielectric layers of the ceramic body”; however, this limitation is disclosed by Mizuno ‘635. Furthermore, [0051] of Mizuno ‘635 discloses that this modification would have a reasonable expectation of success in lowering the conductivity of external electrode layers where contacting the first side margin portion or the second side margin portion.
As such, the rejections of claims 1, 17 and 23 above are considered proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150036264 – Table 6 and [0009]

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848  

/David M Sinclair/Primary Examiner, Art Unit 2848